Grant, J.
(after stating the facts). The position of the plaintiff is that, though the contract described lot 50, yet that was not in fact the land contracted for, but that plaintiff in fact purchased the lot pointed out to her as lot 50; that such representations were warranties, and as such were a part of the contract; and that the tort can be waived, and an action of assumpsit maintained. We cannot concur in this view. The case is ruled by Emerson v. Spring Co., 100 Mich 133, Bedier v. Fuller, 106 Mich. 342, and Warnes v. Brubaker, 107 Mich. 440.
Judgment reversed, and no new trial ordered.
The other Justices concurred.